FILED
                            NOT FOR PUBLICATION                               MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30054

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00112-MJP

  v.
                                                 MEMORANDUM *
CURTIS TYRONE WUDTEE, a.k.a. John
Doe,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Curtis Tyrone Wudtee appeals from the district court’s judgment and

challenges his 57-month sentence imposed following his guilty-plea conviction for

social security number misuse, in violation of 42 U.S.C. § 408(a)(7)(B);


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aggravated identity theft, in violation of 18 U.S.C. § 1028A; and being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Wudtee first contends that his due process rights were violated by the district

court’s use of purportedly unreliable information in determining his sentence.

Wudtee has proffered no evidence indicating that the challenged information was

materially false or unreliable so as to constitute a due process violation. See

United States v. Kimball, 975 F.2d 563, 567 (9th Cir. 1992). Moreover, the record

reflects that the district court did not rely on the disputed information in fashioning

Wudtee’s sentence.

      Wudtee next contends that the district court failed to comply with Federal

Rule of Criminal Procedure 32(i)(3)(B) by failing to resolve factual disputes or to

determine that the disputed facts would not affect the sentencing. We review de

novo, see United States v. Saeteurn, 504 F.3d 1175, 1178 (9th Cir. 2007), and find

no Rule 32 violation. See United States v. Petri, No. 11-30337, 2013 WL
1490604, at *7 (9th Cir. Apr. 12, 2013) (“Rule 32 did not require the district court

to expressly address those assertions that were not factual objections to the

presentence report when it pronounced [defendant’s] sentence.”).

      Wudtee last contends that the cumulative error requires reversal. Because


                                           2                                      12-30054
there are no potential errors, reversal for cumulative error is not warranted. See

United States v. Anekwu, 695 F.3d 967, 988 (9th Cir. 2012).

      AFFIRMED.




                                          3                                    12-30054